Citation Nr: 1632325	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-44 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1962 to November 1967.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in May 2014, and it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter was previously before the Board and remanded in May 2014, to in part obtain a medical opinion of record as to the etiology of the Veteran's bilateral hearing loss.  

It is clear that the Veteran has not kept VA apprised of his current address, as mail has been returned from his address of record.  However, the Agency of Original Jurisdiction (AOJ) was able to find a P.O. box for the Veteran from which mail was not returned.

Of note, the Board remand requested a medical opinion of record be obtained.  Instead of obtaining an opinion, the Veteran was scheduled for a VA examination, which he failure to report for.  However, no medical opinion of record was obtained at any point to so as to comply with the Board remand instructions.  As such, remand is required to obtain such an opinion so as to comply with the Board remand instruction.  Note that an examination is not necessary unless specifically requested by the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion of record as to the etiology of the Veteran's bilateral hearing loss.  If an opinion cannot be provided without an examination, one should be scheduled.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service, to include military noise exposure therein.  Why or why not? 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

